Citation Nr: 1011095	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  03-15 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a heart disability, 
claimed as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1967 to June 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2002 rating decision in which the RO granted 
service connection for PTSD, but denied service connection 
for a heart disability claimed as due to either exposure to 
Agent Orange or as secondary to PTSD.  The Veteran filed a 
notice of disagreement (NOD) in October 2002 in which he 
expressed disagreement with the initial rating of 30 percent 
assigned for PTSD and the denial of service connection for a 
heart disability secondary to PTSD.  The RO issued a 
statement of the case (SOC) in April 2003 and the Veteran 
filed a substantive appeal in June 2003.

Although in the SOC, the RO addressed service connection for 
a heart disability on a secondary basis, as well as due to 
Agent Orange exposure, consistent with the Veteran's 
assertions (to include in the subsequently-filed NOD and 
substantive appeal), the Board limited the claim for service 
connection for a heart disability to one as secondary to 
service-connected PTSD, as on the title page.

In February 2005, the Board remanded both claims to the RO 
(via the Appeals Management Center (AMC)) for additional 
development.  After completing the requested action, the RO 
continued the denial of each claim, as reflected in an 
October 2005 supplemental SOC (SSOC), and returned these 
matters to the Board for further appellate consideration.

In December 2006, the Board denied both claims.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2009, the 
Court issued a memorandum decision in which it affirmed the 
Board's denial of a rating in excess of 30 percent for PTSD, 
but remanded to the Board the claim for service connection 
for a heart disability as secondary to service-connected PTSD 
for further proceedings consistent with the memorandum 
decision.

In February 2010, the Veteran's representative submitted 
additional medical evidence directly to the Board, with a 
waiver of initial RO consideration of the evidence.  This 
evidence is accepted for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2009).  The Board also notes that in 
a February 2010 brief, the Veteran's representative waived 
the Veteran's right under Stegall v. West, 11 Vet. App. 268, 
271 (1998), to have the Board remand this case for a medical 
opinion which conforms to the Board's February 2005 remand 
instructions.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The competent medical evidence on the question of whether 
the Veteran's current coronary artery disease is aggravated 
by his service-connected PTSD is, at least, in relative 
equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for secondary service connection for coronary artery 
disease, on the basis of aggravation due to PTSD, are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for a heart disability, as secondary to PTSD, the 
Board finds that all notification and development actions 
needed to fairly adjudicate the claim have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) (2009), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See generally 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is service-connected for PTSD and has been 
diagnosed with a heart disability, as evidenced by the 
private hospital April 2000 discharge summary for coronary 
artery bypass surgery with a diagnosis of coronary artery 
disease.  Prior to the Board's December 2006 denial of the 
claim, the claims file contained five opinions as to whether 
there was a relationship between the Veteran's PTSD and his 
heart disability.

In support of the Veteran's claim, there were letters from 
Drs. Ittleman, Hastings, and Racine, all dated March 2004.  
Dr. Racine, the Veteran's treating physician for many years, 
stated that he reviewed the February 2004 SSOC, and that it 
was his opinion as the Veteran's primary care physician that 
the symptoms of the Veteran's PTSD were as likely as not a 
contributing factor in the cause of his premature cardiac 
condition.  Dr. Hastings noted the Veteran's history of 
significant coronary artery disease, including his 2000 
bypass surgery, dyslipidemia and hypertension, and also his 
long-term PTSD.  Dr. Hastings wrote, "It has been known for 
many years that there is a relationship between significant 
stress and heart disease, as well as cardiovascular death.  
With that knowledge and knowing that he has both, it is 
likely that this is a contributing factor to the cause of 
premature heart disease."  Dr. Ittleman wrote, "It has long 
been thought that stress is a contributing factor to coronary 
artery disease.  It may not be as important as genetic 
predisposition or one's lipid profile, but it most certainly 
is considered a risk factor."  He concluded: "In the face 
of [the Veteran's] PTSD, I feel comfortable in stating that 
this disorder has, as likely as not, contributed to his 
atherosclerotic disease."

By contrast, in November 2002, a VA examiner stated that he 
reviewed the claims file and the recent literature, and 
concluded that "the direct relationship with atherosclerotic 
cardiovascular disease and the posttraumatic stress disorder 
are lacking.  The cardiovascular disease is secondary to the 
atheroma of the coronary artery disease which is an aging 
process of the arteries and the PTSD does not cause 
atherosclerosis of the coronary arteries.  It is my opinion 
that the veteran's atherosclerotic cardiovascular disease is 
not secondary to the PTSD."  After the Board's February 2005 
remand noted that no opinion had been expressed regarding the 
possible aggravation of the nonservice-connected heart 
disability by the service-connected PTSD and requested such 
an opinion, a VA physician examined the Veteran in June 2005 
and in an addendum stated that he had reviewed the claims 
folder with the VAMC's chief cardiologist, with particular 
attention to materials (mentioned by name) suggesting an 
association between psychological conditions including PTSD 
and coronary heart disease.  The addendum noted that the 
Veteran had four independently established risk factors for 
the development of coronary heart disease-hypertension, 
dyslipidemia, smoking (the veteran had smoked from age 18 to 
age 45), and family history (the veteran's father had died at 
age 49 of a myocardial infarction).  Taking all of the risk 
factors and studies into consideration, the VA physician 
concluded that the current state of knowledge only suggested 
a relationship between psychological conditions including 
PTSD and the development of coronary heart disease, but this 
information "does not establish PTSD as either a cause of or 
as likely as not a significant contributing factor in the 
development of coronary heart disease in the case of" the 
Veteran.

In denying the Veteran's claim in December 2006, the Board 
accorded more weight to the VA examiners' opinions because 
both offered a more thorough explanation of their conclusions 
based on the evidence of record.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) (the failure of a 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits).  In particular, it was noted that the only 
competent medical opinion to address aggravation as a theory 
of entitlement was offered by the June 2005 VA examiner.  In 
response to the examination request asking whether the 
Veteran's heart disability was aggravated by the PTSD, the 
examiner said that the PTSD was neither a "cause or as 
likely a significant contributing factor in the development 
of coronary heart disease."  The Board indicated that this 
statement was broad enough to rule out aggravation.

The Veteran appealed the December 2006 denial of his claim to 
the Court.  In the February 2009 Court memorandum decision, 
the Court indicated that the opinion offered by the June 2005 
VA examiner was subject to different readings and was thus so 
unclear as to be unhelpful to the rating agency and to the 
Court.  See Davies v. Nicholson, 21 Vet.App. 46, 51-52 (2007) 
(remand is necessary where a medical examiner's statement 
could be interpreted in different ways and "[t]he Board did 
not seek to clarify these possibilities").  The Court 
determined that the June 2005 VA examiner failed to clearly 
make the ultimate determination requested by the Board in the 
February 2005 remand.

Subsequent to the February 2009 Court memorandum decision, 
three new medical opinions as to whether there is a 
relationship between the Veteran's PTSD and his heart 
disability have been added to the claims file.  Drs. Hastings 
and Racine submitted letters dated August 2009.  Dr. Racine 
cited a study from Archives of General Psychiatry, published 
in January 2007, and opined that based on his treatment of 
the Veteran, it was his opinion that the Veteran's PTSD had 
aggravated his heart disability beyond its natural course.  
Dr. Hastings referenced a 2007 article from Arthritis General 
Psychiatry which discussed how patients with significant 
levels of PTSD symptoms were at higher risk for developing 
heart disease.  He said that based on his observation and 
treatment of the Veteran as well as the medical research that 
he was aware of, he believed that PTSD aggravated the 
Veteran's heart disability beyond its natural course.  
Finally, in January 2010, Dr. Desser reviewed and discussed 
each of the previously-offered etiology opinions of record.  
He discussed several recent articles from medical literature 
which related stress and PTSD with coronary artery disease.  
After reviewing the pertinent evidence of record, Dr. Desser 
concluded that the Veteran's PTSD was more likely than not a 
significant aggravating factor to his heart disability, even 
in the presence of other risk factors.

In determining whether the Veteran is entitled service 
connection, the Board must weigh the conflicting medical 
opinions on the question of the etiology of the Veteran's 
heart disorder.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  In 
this regard, the Board notes that Dr. Racine's opinion is 
entitled to no greater or less weight than the others simply 
because he has been the Veteran's treating physician.  White 
v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) (upholding 
Court's decision not to adopt the treating physician rule).

In light of the concerns expressed by the Court concerning 
the opinion of the June 2005 VA examiner, and considering the 
medical opinions added to the record after the February 2009 
Court memorandum decision, the Board finds that the competent 
medical opinion evidence on the question of whether there 
exists a medical nexus between a current heart disability and 
PTSD is now, at the very least, in relative equipoise.  The 
Board notes that, while none or the private medical examiners 
had access to the Veteran's claim file, the medical opinions 
added to the claims file after the February 2009 Court remand 
indicate that they were based on review of pertinent evidence 
of record as well as recent medical research unavailable to 
the prior examiners. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.

On these facts, and with resolution of all reasonable doubt 
in the Veteran's favor, the Board concludes that the criteria 
for secondary service connection for coronary artery disease, 
on the basis of aggravation due to PTSD, are met.

As a final note, the Board observes that, effective October 
10, 2006, VA amended 38 C.F.R. § 3.310 as regards the 
requirements for establishing secondary service connection on 
the basis of aggravation.  See 71 Fed. Reg. 52,744-47 (Sept. 
7, 2006).  However, in reaching this favorable decision, the 
Board  has given the Veteran every consideration in applying 
the law in effect at the time he filed his claim.




ORDER

Secondary service connection for coronary artery disease, on 
the basis of aggravation due to PTSD, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


